Citation Nr: 1800868	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  14-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbosacral spine disability, to include as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to June 1989, with additional service in the Air Force Reserve.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Huntington, West Virginia, certified these claims to the Board for appellate review.  

In May 2015, the Veteran testified in support of this appeal during a hearing held before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  During the hearing, the Veteran discussed the need for a knee brace and, based on that need, stated an intent to raise a claim of entitlement to a clothing allowance.  The Board refers that matter to the Agency of Original Jurisdiction for appropriate action. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding these claims, but additional action is necessary before the Board proceeds.  

The Veteran is seeking service connection for hearing loss and tinnitus on a direct basis, as related to his in-service noise exposure while working as a technician in avionics, and for left knee and low back disorders on either a direct or secondary basis, the latter as related to his service-connected right knee disability.  He is also seeking a rating in excess of 10 percent for a service-connected right knee disability, including a total temporary rating, from November 2012 to December 2012, based on right knee surgery.  The representative has requested VA examinations, including by a specialist trained in knee issues.  

In 2012, the Veteran underwent VA examinations of the disabilities at issue in this appeal, but, as the Veteran's representative alleges, the reports of those examinations are incomplete to decide these claims.  Since then, the Veteran has claimed that the disabilities have worsened, necessitating a reevaluation of his hearing as no hearing loss shown was in 2012, tinnitus as the examiner ruled out a relationship between tinnitus and service on basis that Veteran had normal hearing, and right knee disability.  In addition, in the 2012 reports of VA examinations, no examiner addressed whether any left knee disability or lumbosacral spine disability is related to or aggravated by a service-connected right knee disability.  

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should review the entire record, including (a) the prior VA examination report, during which the Veteran reported difficulty hearing and a 25-year history of ringing in his ears; and (b) the Veteran's written statements and testimony.  The examiner should record in detail the Veteran's history of noise exposure, including while serving as a technician in avionics.  The examiner should then indicate whether the Veteran now has hearing loss by VA standards.  Accepting as competent any reports of lay-observable hearing difficulties and ringing in the ears, the examiner should opine whether any hearing loss or tinnitus is at least as likely as not (50 percent or greater probability) related to the Veteran's service, including noise exposure during service.  The examiner should provide a rationale with references to the record for the opinions.  

2.  Schedule the Veteran for a VA orthopedic examination of the lumbosacral spine and knees.  The examiner should review the entire record, including (a) all post-service treatment records dated during the course of this appeal; (b) the prior VA examination reports; and (c) the Veteran's written statements and hearing testimony.  The examiner should record in detail the history of any right and left knee symptoms, including when he underwent knee surgeries, and back symptoms.  The examiner should evaluate the severity of the right knee disability, to include an assessment of whether the right knee disability resulted in total disability following any right knee surgery during the course of this appeal.  The examiner should provide passive and active ranges of right and left knee motion and should opine whether there is any additional loss of function due to weakened motion, painful motion, excess motion, fatigability, in coordination, or on flare up.  The examiner should state whether there is any recurrent subluxation or lateral instability and should opine as to the severity of any such.  The examiner should then offer an opinion as to whether any left knee or back disability is at least as likely as not (50 percent or greater probability) related to a service-connected right knee disability.  If not, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that ae service-connected right knee disability is aggravating (permanently increasing in severity) a left knee disability or a lumbosacral spine disability.  The examiner should provide a rationale with references to the record for the opinions.  

3.  Then, readjudicate the claims.  In so doing, consider whether the Veteran is entitled to a temporary total rating for a right knee disability for any time at issue in this appeal.  Also consider whether, because of numerous surgeries, he is entitled to an extraschedular rating for a service-connected right knee disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

